Citation Nr: 1750573	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-29 029A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs 
Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to reimbursement for unauthorized medical treatment at the non-VA facility of Saint Elizabeth Regional Medical Center Hospital, on December 4, 2013.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in December 2013 by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1966 to April 1968.  

2.  On October 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H.M. WALKER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


